Judgment and order reversed and new trial granted, with costs to appel*933lant to abide event. Held: 1. That the exception taken to the refusal of the court to dismiss the first cause of action stated in the complaint because of the failure of evidence to support it, constituted reversible error. 2. That the finding of the jury upon the second cause of action stated in the complaint is against the weight of the evidence on the question of the alienation of the affections of the plaintiff’s wife, or that any damage was caused thereby. All concurred.